                                                                                                 (S
UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                                         -X

  1077 MADISON STREET,LLC,

                              Plaintiff,
                                                                                   ORDER
               -against-
                                                                          19-CV-954(NGG)(CLP)
  NEW YORK STATE DEPARTMENT OF
  TAXATION AND FINANCE,



                              Defendant.
                                                         -X
NICHOLAS G. GARAUFIS,United States District Judge.

       Plaintiff 1077 Madison Street, LLC brings this diversity action against Defendant New

York State Department of Taxation and Finance seeking strict foreclosure on the commercial

property located at 556 Quincy Street, Brooklyn, New York, 11221, Block 1629, Lot 10, Kings

County (the "Subject Premises"). (Compl.(Dkt. 1).) Upon Plaintiffs application and in light of

Defendant's failure to appear in or otherwise defend this action, the Clerk of Court entered

Defendant's default on May 17,2019. (Entry of Default(Dkt. 11).) Currently pending before

the court is Plaintiffs motion for defaultjudgment. (PL Mot. for Default J.("Mot.")(Dkt. 12);

Mem.in Supp. of Mot. for Default J.("Mem.")(Dkt. 12-1).) The undersigned referred

Plaintiffs motion to Magistrate Judge Cheryl L. Pollak, who issued a report and

recommendation("R&R")that the court deny the motion with leave to refile an appropriate

memorandum oflaw in compliance with Local Civil Rule 7.1(a)(2). (R&R(Dkt. 39)at 5-6.)

       This case arises out of a $419,250.00 loan (the "Loan")taken out by Jefferson A.

Springer (the "Borrower")secured by a mortgage (the "Mortgage")on the Subject Premises.

(Compl.II6.) Through a series of assignments. Plaintiff acquired both the Loan and the

Mortgage. (Id f 10.) After the Borrower defaulted on the Loan,Plaintiff commenced an action
                                                1
in this court to foreclose on the Mortgage. (Id.f 11; see also Complaint, 1077 Madison Street v.

Springer. 14-cv-1063(JBW)(E.D.N.Y. Feb. 19,2014)(the "Original Action")(Dkt. 1).)

Although ajudgment offoreclosure and sale was entered in that action and an auction held

thereafter, the winning bidder was permitted to cancel its bid due to PlaintifPs failure to name

Defendant, which had two judgment liens on the Subject Premises, in the caption ofthat action.

(Compl. UK 12-18; Oct. 16,2018 Order (Original Action, Dkt. 89).) Plaintiff thereafter brought

this action to determine what, if any, rights Defendant may claim in the Subject Premises.

        After reviewing Plaintiff's complaint and the papers submitted in support ofthe instant

motion. Judge Pollak concluded that Plaintiff"has not sufficiently established liability to warrant

entry of a defaultjudgment for damages"(R&R at 5-6) because the memorandum oflaw

Plaintiff submitted in support ofthe motion failed to comply with Local Civil Rule 7.1(a)(2)'s

requirement that movants submit "[a] memorandum oflaw setting forth the cases and other

authorities relied upon in support ofthe motion." (R&R at 6(quoting Local Civ. R. 7.1(a)(2)).)

Judge Pollak noted that Plaintiff"has alleged ... that it is entitled to strict foreclosure merely

because it contends that [Defendant's]judgments are a cloud on the title to the property," but its

memorandum oflaw lacks "any citations to legal authority—case law or statute—supporting its

specific claims regarding strict foreclosure." (R&R at 6.) Judge Pollak also determined that

Plaintiff"fails to explain the current status ofthe other parties to the prior foreclosure action

given the cancellation ofthe earlier foreclosure sale." (Id)

        No party has objected to Judge Pollak's R&R,and the time in which to do so has passed.

See Fed. R. of Civ. P. 72(b)(2). fSee also R&R at 5-6.) Therefore, the court reviews the R&R

for clear error.     Gesualdi v. Mack Excavation & Trailer Serv.. Inc.. No.09-CV-2502(KAM)

(JO),2010 WL 985294, at *1 (E.D.N.Y. Mar. 15, 2010); La Torres v. Walker. 216 F. Supp. 2d
157, 159(S.D.N.Y. 2000). Having found none, the court ADOPTS the R&R in full and

DENIES Plaintiffs motion for defaultjudgment with leave to refile a compliant memorandum of

law.




       SO ORDERED.
                                                                s/Nicholas G. Garaufis

Dated: Brooklm New York                                       NICHOLAS G. GARAUFl
       January fU ,2020                                       United States District Judge^
